*245OPINION.
Lansdon:
This proceeding involves a reorganization, to which section 331 of the Revenue Act of 1918 applies. Under the provisions of such section, the petitioner is entitled to take into its assets for invested capital only the cost thereof to the prior owners. The petitioner has adduced no evidence indicating that this was *246not done by the respondent. The evidence adduced is not sufficient upon which to base any finding of fact indicating that respondent erred in the computation of depreciation.
The Board is without jurisdiction as to the years 1920 and 1921, as to which the respondent has asserted no deficiency. Appeal of Cornelius Cotton Mills, 4 B. T. A. 255.

Judgment will he entered for the respondent.